               Case 19-10289-LSS         Doc 271      Filed 03/20/19     Page 1 of 5




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:                                                Chapter 11

IMERYS TALC AMERICA, INC., et al.,                    Case No. 19-10289 (LSS)

                    Debtors.                          (Jointly Administered)


          CERTAIN EXCESS INSURERS LIMITED JOINDER TO CYPRUS’
  EMERGENCY MOTION FOR (I) INTERIM AND FINAL ORDERS GRANTING
RELIEF FROM THE AUTOMATIC STAY UNDER BANKRUPTCY CODE § 362(d) TO
 USE INSURANCE COVERAGE UNDER CYPRUS HISTORICAL POLICIES OR, IN
  THE ALTERNATIVE, (II) ADEQUATE PROTECTION UNDER BANKRUPTCY
      CODE §§ 361 AND 363(e) AND OBJECTION TO DEBTORS PROPOSED
                   MODIFICATION TO AUTOMATIC STAY

         Certain Excess Insurers1 join in asking that Cyprus be granted adequate protection in the

form of temporary injunctive relief regarding the Asbestos Lawsuits and object to the

modifications to the automatic stay proposed by the Debtors.

         The bankruptcy law principles that apply to this issue are simple and straightforward.

The Debtors do not have the option under the Bankruptcy Code to revise pre-petition insurance

contracts to their satisfaction by using the automatic stay to effectively disregard some

provisions while insisting that others must be honored. Nor do they have the option of breaching

those agreements and simultaneously expecting the insurers to perform as if there had been no

breach. There is no authority to support the Debtors’ apparent position that Congress intended

the automatic stay to be employed as a sort of line-item veto allowing debtors to modify the

1
  “Certain Insurers” as the term is used herein means Columbia Casualty Company, Continental Casualty
Company, the Continental Insurance Company, as successor to CNA Casualty of California and as
successor in interest to certain insurance policies issued by Harbor Insurance Company, Lamorak
Insurance Company (formerly known as OneBeacon America Insurance Company), as successor to
Employers’ Surplus Lines Insurance Company, and Stonewall Insurance Company (now known as
Berkshire Hathaway Specialty Insurance Company to the extent that they issued policies to Cyprus Mines
Corporation prior to 1981).




                                                  1
              Case 19-10289-LSS          Doc 271      Filed 03/20/19     Page 2 of 5



automatic stay strategically to excuse what they consider to be undesirable or burdensome

portions of pre-petition insurance contracts while simultaneously insisting that their

counterparties perform under the unilaterally modified contract.

        The Debtors must honor the pre-petition insurance contracts completely in order to obtain

any of the benefits under them. Here, the pre-petition insurance contracts impose on the insured

obligations not the least of which is that the insured must cooperate in the defense and settlement

of claims. In none of the various proposed orders that the Debtors have circulated have they

included language authorizing them to satisfy their obligations under the prepetition insurance

contracts to cooperate in the ongoing defense and settlement of claims. Nor have they offered or

agreed to modify the stay to allow them to do so.

        It is not hard to understand why the Debtors’ duty to cooperate in the defense is an

essential material term of the prepetition insurance contracts. The Debtors have information,

witnesses and documents vital to the ongoing defense. On an even more basic level, the Debtors

cooperation is vital to ensure that they not do or say anything to undermine the defense and

settlement of ongoing Asbestos/Talc Claims but rather aid insurers in making the best possible

case.

        The pre-petition insurance contracts confer on the insurers the right to control the defense

and settlement of claims. For instance, National Union obligation to provide coverage is

expressly condition on it having “the right to make such investigation and negotiation and

settlement of any claim or suit as may be deemed expedient by the Company.” These rights and

obligations work together to align the parties’ interests and effect the parties’ overall intent. Any

modification of any one set of rights and obligations changes the balance of risks that were

assumed by the parties.




                                                  2
               Case 19-10289-LSS          Doc 271      Filed 03/20/19     Page 3 of 5



       The Code does not give a bankruptcy court freewheeling license to use modifications of

the automatic stay to rework a debtor’s contracts to make them more favorable to the debtor. It

is well settled that as to the debtor’s contracts with third parties, “a trustee in bankruptcy cannot

and does not acquire rights or interests superior to, or greater than, those possessed by the

debtor.” Nisselson v. Lernout, 469 F.3d 143, 154 (1st Cir. 2006); see also In re Lucre, 339 B.R.

648, 654-55 (Bankr. W.D. Mich. 2006) (“[T]he trustee or debtor in possession can have no

greater or different rights than the debtor with respect to an executory contract . . . unless the

Bankruptcy Code itself provides those rights.”).

       A debtor in bankruptcy assumes pre-petition contracts cum onere, i.e., “as a whole,”

meaning that the “debtor cannot choose to accept the benefits of a contract and reject its burdens

to the detriment of the other party to the agreement.” Richmond Leasing, Inc. v. Capital Bank

N.A., 762 F.2d 1303, 1311 (5th Cir. 1985); see also Lee v. Schweiker, 739 F.2d 870, 876 (3d Cir.

1985) (“[A] debtor may not assume the favorable aspects of a contract (post-petition payments)

and reject the unfavorable aspects of the same contract.”).

       Thus, a bankruptcy court could not, for example, use its power to modify the automatic

stay to stay some terms of a loan agreement but not others so as to adjust terms of outstanding

loan payments due to the debtor to accelerate payments or improve the interest owing—without

the affected party being heard and fairly compensated. This is functionally identical to what the

Debtors are asking the Bankruptcy Court to do here. The policies required insurers to pay

money on behalf of their insured, but only under certain strictly specified conditions. The

modifications to the automatic stay sought by the Debtors alter those conditions to Certain

Excess Insurers’ substantial detriment, without any purpose other than to pressure Cyprus.

       Certain Excess Insurers reserve their rights to assert that the Debtors have breached their




                                                   3
              Case 19-10289-LSS        Doc 271      Filed 03/20/19    Page 4 of 5



policies and undermined the continued defense of claims by their actions.

Dated: March 13, 2019                              Respectfully Submitted,



                                                   By: /s/ Stamatios Stamoulis
                                                       Stamatios Stamoulis (#4606)
                                                       stamoulis@swdelaw.com

                                                   STAMOULIS & WEINBLATT LLC
                                                   800 N. West Street, Third Floor
                                                   Wilmington, Delaware 19801
                                                   Telephone: +1 302 999 1540
                                                   Facsimile: +1 302 762 1688

                                                   and

                                                   O’MELVENY & MYERS LLP
                                                   Times Square Tower
                                                   7 Times Square
                                                   New York, New York 10036-6537
                                                   Telephone: +1 212 326 2000
                                                   Facsimile: +1 212 326 2061

                                                   Tancred Schiavoni (pro hac vice pending)
                                                   tschiavoni@omm.com
                                                   Janine Panchok-Berry (pro hac vice pending)
                                                   jpanchok-berry@omm.com

                                                   Counsel for Certain Excess Insurers




                                               4
               Case 19-10289-LSS        Doc 271   Filed 03/20/19       Page 5 of 5




                                  CERTIFICATE OF SERVICE

         I hereby certify that on March 20, 2019, I electronically filed the above document

 with the Clerk of Court using CM/ECF which will send electronic notification of such

 filing(s) to all registered counsel.



                                             /s/ Stamatios Stamoulis
                                                Stamatios Stamoulis
OMM_US:76733255.3




                                              5
